Exhibit News Release BOARDWALK ANNOUNCESSECONDQUARTER 2008RESULTS HOUSTON,July 28, 2008 Boardwalk Pipeline Partners, LP (NYSE:BWP) announcedtoday its results for the secondquarterendedJune 30, 2008, which included the following items: − Net income of $64.7 million for the quarter and $152.8 million for the six months ended June 30, 2008, an83%and 32%increasefrom $35.4million and $115.7 million in the comparable 2007 periods; − Operating revenues of $190.3million for the quarter and $387.6 million for the six months ended June 30, 2008,a26%and 14% increasefrom $150.5million and $338.7 million in the comparable 2007 periods; and − Earnings before interest, taxes, depreciation and amortization (EBITDA) of $112.6million for the quarter and $246.4 million for the six months ended June 30, 2008, a 75% and 39% increase from $64.4million and $177.0 million in the comparable 2007 periods. Operating results for the second quarter and six months ended June 30, 2008,were driven primarily by the following: · higher gas transportation revenues from the East Texas to Mississippi Expansion and Southeast Expansion projects, and higher transportation rates on existing capacity; · significantly lower parking and lending revenues due to unfavorable natural gas price spreads, partly offset by increased working gas capacity made available by the Western Kentucky Storage Expansion project; · higher depreciation and property taxes resulting from an increase in asset base due to the expansion projects; and · for the six-month period,$21.9 million ($18.8 million for the second quarter) of gains from gas sales and mark-to-market derivative activity associated with the expansion projects and $11.2 million of income related to a contract settlement gain.In addition, the second quarter and six months ended June 30, 2007 were unfavorably impacted by a $14.7 million impairment loss related to the Magnolia Storage Expansion project. Capital Program Expansion and growth capital expenditures were $1.1 billion for the six months ended June 30, 2008.This includes the following cash investments for the Partnership’s pipeline expansion projects (in millions): Six Months Inception to Date East Texas to Mississippi Expansion $ 121.0 $ 934.4 Southeast Expansion 363.4 553.6 Gulf Crossing 368.1 504.7 Fayetteville and Greenville Laterals 195.7 260.9 Total expansion capital expenditures $ 1,048.2 $ 2,253.6 We completed our East Texas to Mississippi expansion project during the second quarter of 2008 at a total cost of approximately $960 million, which is in line with our most recent estimate.As of June 30, 2008, the Partnership is meeting its full contractual obligations of 1.4 Bcf per day. The pipeline and one compressor station related to the Southeast Expansion project were placed in service during the second quarter 2008, providing peak-day transmission capacity of 1.2 Bcf per day.The Partnership expects this project to be expanded to 2.2 Bcf per day by the first quarter 2009 in conjunction with the completion of the Gulf Crossing Project.The total cost of this project is expected to be approximately $775 million. In the second quarter 2008, the Partnership began construction of its Gulf Crossing Project.Additionally, the Partnership has entered into an agreement, which will commence in 2010, for additional capacity that increases the long-term firm commitments for the project to 1.7 Bcf per day by 2012.This commitment will require the construction of additional compression facilities which will be completed in 2010 at an additional cost of approximately $110 million.The total cost of the Gulf Crossing Project is expected to be approximately $1.8 billion. In the second quarter 2008, the Partnership also began construction of its Fayettevilleand Greenville Laterals.As previously announced, the long-term firm commitments related to the Fayetteville Lateralhave increased to 1.3 Bcf per day, whichwill require the construction of additional compression facilitiesexpected to be completed in 2010.The total cost of the Fayetteville and Greenville Laterals project is expected to be approximately $1.3 billion. Cost and timing estimates for the expansion projects are subject to a variety of risks and uncertainties, including delays in obtaining regulatory approvals, adverse weather conditions, delays in obtaining key materials, shortages of qualified labor and escalating costs of labor and materials resulting from the high level of construction activity in the pipeline industry. Maintenance capital expenditures were $13.2 million for the six months ended June 30, Earnings Per Unit Earnings per limited partner unit for the second quarter and the six monthsended June 30, 2008, have been adjusted by an assumed allocation to the general partner’s incentive distribution rights (IDRs) in accordance with generally accepted accounting principles applicable to companies having two classes of securities (EITF No. 03-6). Under EITF No. 03-6, earnings are allocated to participating securities in accordance with contractual participation rights assuming that all earnings for the period were distributed. Payments made on account of the IDRs are determined in relation to actual declared distributions and are not based on the assumed allocation required by EITF No. 03-6. In June 2008, the Partnership issued and sold approximately 22.9 million class B units representing limited partner interests (class B units) to Boardwalk Pipelines Holdings Corp., a subsidiary of Loews Corporation.The class B units will share in earnings allocations beginning July 1, 2008.No earnings were allocated, or assumed to be allocated, to the class B units for the second quarter and six months ended June 30, 2008. A reconciliation of the limited partners' interest in net income and net income available to limited partners used in computing net income per limited partner unit is as follows (in millions, except per unit data): For the Three Months Ended June 30, For the Six Months Ended June 30, 2008 2007 2008 2007 Limited partners' interest in net income $ 61.8 $ 34.2 $ 146.6 $ 112.7 Less assumed allocation to IDRs 0.8 (0.5 ) 10.1 3.7 Net income available to limited partners 61.0 34.7 136.5 109.0 Less assumed allocation to subordinated units 16.1 5.6 36.2 32.0 Net income available to common units $ 44.9 $ 29.1 $ 100.3 $ 77.0 Weighted average common units 92.3 83.2 91.5 79.6 Weighted average subordinated units 33.1 33.1 33.1 33.1 Net income per limited partner unit – common units $ 0.49 $ 0.35 $ 1.09 $ 0.97 Net income per limited partner unit – subordinated units $ 0.49 $ 0.17 $ 1.09 $ 0.97 Conference Call The Partnership has scheduled a conference call for July 28, 2008, at 9:00 a.m. EDT, to review the second quarter results. The earnings call may be accessed via the Boardwalk website at www.bwpmlp.com.
